Title: To Thomas Jefferson from James Currie, 11 March 1798
From: Currie, James
To: Jefferson, Thomas


          
            Sir
            Richmond March—11th. 1798
          
          I take the liberty of writing you at this time solliciting once more your friendly agency, in a matter of debt between Mr R Morris, & me. our friend Mr L Burwell who you have seen, & is now in Philadelphia (unless he has just left it) & from the probability of which I have taken the Liberty—to inclose my Letter to him for your perusal: that you may be enabled to afford him your assistance & advice. in case he is not gone, you may if you please after perusing it, seal & send it to him. If he has left Philadelphia you’ll be good enough to retain it,—as his last letter told me he should leave my Notes of RM & N. with you, for your agency thereon—Youll see in my Letter to LB. my Ideas & wishes in regard to the Notes & what ought to be done with them—& a PS of what came to my knowledge just as I was finishing my Letter. & if it is material can be ascertaind., undoubtedly. of this youll make what use you think proper, if—as I have told B—if any thing new has occurd, or if he is possesd of any information, which may lead him to delay Suits & try to Negotiate further. very well if not—the sooner the Suits are commencd—the better—to this matter if he is gone (& at all events (my good Sir) I must sollicit Your attention to & agency upon & to have done whatever you think most proper not only with those Notes—but with the residue of J T Griffins debt, left in the agency of Mr Ingersol, & who sometime ago, Obtaind—a judgem. for a part of it but which has not yet been productive & he seems to have had hardly any hope Of the remaining part of it ever being paid—however of all this I wish to be availd of your information after you have had an Oppty of informing yourself as to every thing concerning it—I still flatter myself if you will  do me the favor to Undertake the negotiation (if any negotiation is not too late to Ultimately secure me both debts) that you most probably can & will effect it—& if that could be done on a sure footing I would grant indulgence & receive it by Any Installments you might think proper to Stipulate—for me—at all Events—I commit it to your care to Negotiate or Sue for as you may Judge right—as my real friend—I must now apologize to you for thus having recourse to you on So many Urgent Occasions—having experiencd Your friendly aid before—causes the present application & enables me still to hope in your—assistance. & to give me full confidence it will not be in Vain—if any thing is possible to be done—I am at present Confind, & in very bad health indeed—my Strength greatly impaird by disorder & confinement.—Shall hope to have the honor of a letter from you after receipt & perusal of this & the inclosd—to be disposd of as above directed—at your discretion if LB. is gone & Still to act upon it whether he is gone or not—feeling weake & fainty I have Only to add, that I feel a lively gratitude to you for all your friendly offices, hitherto exercisd—towards me & that I always Am Dr Sir with the most Respectfull Regard Your, Most Obdt. hble Servt.
          
            James Currie
          
        